Citation Nr: 1744447	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to payment of Veterans Retraining Assistance Program (VRAP) beyond March 31, 2014.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.




FINDING OF FACT

 The authority to make payments under the VRAP ended on March 31, 2014.


CONCLUSION OF LAW

The Veteran is not entitled to receive VA educational assistance benefits under VRAP beyond March 31, 2014.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§§ 20.101 (a) (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The VRAP was a component of the VOW to Hire Heroes Act of 2011.  Pub. L. 112-56, §§ 201-65 (Nov. 21, 2011).  In relevant part, Congress established the program to provide retraining assistance to eligible veterans from October 1, 2012 to March 31, 2014.  Id. at § 211(a).  The statute provides that "[t]he authority to make payments under this section shall terminate on March 31, 2014."  Id. at § 211(k).

An August 2012 letter informed the Veteran that he was entitled to benefits for an approved program of education or training under VRAP offered by a community college or technical school leading to an associate degree or certificate.  The letter stated that he had 12 months of full-time benefits remaining and had until April 1, 2014 to use his benefits under the program.  

The record indicates that the Veteran was enrolled in a program for an Architectural Technology Associate Degree.  Veteran asserts that there were scheduling problems with the courses required for his degree program, which prevented him from using his benefits by April 1, 2014.  Specifically, he has noted that an architecture course required for his degree program was offered in the summer of 2013 and conflicted with the only other suitable course in his degree plan offered during the summer  2013 semester.  In a June 2013 email to the superintendent of his college, the Veteran stated that he needed five more credits to complete his degree program by December 2013.  However, the Veteran stated that the courses were structured in such a way that he could not maintain "full-time" student status.  He stated that there were only two classes suitable for his education plan - an architecture course and a political science course -which were in scheduling conflict.  The architecture course required for his program was only offered in the summer semesters.  If he took the political science course, his graduation would be postponed by a year, and he would be unable to maintain full-time status in the fall semester.  The Veteran stated that his effort to take the architecture course and obtain course credit through internship opportunities was denied by his college.  

Pursuant to Pub. L. No. 112-56, 125 Stat. 713 , § 211(k), authority to make payments under VRAP terminated on March 31, 2014.  Here, it is undisputed that the Veteran did not receive the full twelve months of VRAP benefits.  However, the law does not provide for any extension of VRAP benefits after March 31, 2014.
Accordingly, the law in this case, and not the evidence, is dispositive of the appeal. As such, the Veteran's claim of entitlement to extension of VRAP benefits beyond March 31, 2014 must be denied.

Although the Board empathizes with the Veteran and is very sympathetic to his situation, there simply is no legal basis to find him eligible for VRAP benefits  beyond March 31, 2014.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without discretion or authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).






ORDER

Entitlement to extension of the Veteran's VRAP benefits beyond March 31, 2014 is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


